         Case 1:20-cr-00330-AJN Document 161 Filed 02/24/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                           2/24/21


  United States of America,

                –v–
                                                                 20-CR-330 (AJN)
  Ghislaine Maxwell,
                                                                     ORDER
                       Defendant.


ALISON J. NATHAN, District Judge:

       On February 23, 2021, Defendant Ghislaine Maxwell filed a third motion for release on

bail. Dkt. No. 160. The Government’s response is due March 9, 2021, and the Defendant’s

reply is due March 16, 2021.

       SO ORDERED.

Dated: February 24, 2021                       __________________________________
       New York, New York                               ALISON J. NATHAN
                                                      United States District Judge




                                              1
